Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


  NATALIE PEREZ, individually and
  on behalf of all others similarly situated,
                                                Case No. 0:21-cv-60616-RKA
                     Plaintiff,

         v.                                     Putative Class Action
  WESTERN UNION HOLDINGS, INC.,

                     Defendant.


                DEFENDANT WESTERN UNION HOLDINGS, INC.’S
         MOTION TO DISMISS AND INCORPORATED MEMORANDUM OF LAW
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 2 of 23


                                                 TABLE OF CONTENTS

                                                                                                                                      Page


  I.     INTRODUCTION .............................................................................................................. 1
  II.    FACTUAL BACKGROUND ............................................................................................ 3
  III.   LEGAL STANDARD ........................................................................................................ 4
         A.        Pleading Standard ................................................................................................... 4
         B.        The FSCA ............................................................................................................... 4
  IV.    ARGUMENT ..................................................................................................................... 5
         A.        Plaintiff Fails to Meet the Rule 8(a) Pleading Standard......................................... 5
         B.        Plaintiff Fails to State a Claim Under Rule 12(b)(6) ............................................. 9
                   1.         The Information Allegedly Intercepted Does Not Qualify as
                              “Content” Under the FSCA. ....................................................................... 9
                   2.         The FSCA Does Not Apply Because Plaintiff Impliedly Consented
                              to the Alleged Interception of Data. ......................................................... 12
                   3.         Canons of Statutory Construction Warrant Dismissal of Plaintiff’s
                              FSCA Claim. ............................................................................................ 16
                              a.         The legislative purpose makes clear that the FSCA does not
                                         apply. ............................................................................................ 16
                              b.         The Rule of Lenity instructs that the FSCA should not be
                                         construed so broadly..................................................................... 18
                              c.         The judiciary should defer to the Florida Legislature. ................. 19
  V.     CONCLUSION ................................................................................................................ 20




                                                                   -i-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 3 of 23




                                         MOTION TO DISMISS

            Defendant Western Union Holdings, Inc. (“Defendant” or “Western Union”) respectfully

  moves the Court to dismiss Plaintiff’s Class Action Complaint (the “Complaint”) pursuant to Rules

  8(a) and 12(b)(6) of the Federal Rules of Civil Procedure (“Rules”) for failure to put Defendant on

  sufficient notice of the claims against it, and failure to state a claim for relief under the Florida

  Security of Communications Act (“FSCA”), respectively.

                                      MEMORANDUM OF LAW

  I.        INTRODUCTION

            This action is one of nearly three dozen copy-and-paste lawsuits recently filed throughout

  the state of Florida by the same plaintiffs’ counsel against different websites. (See ECF No. 4 (the

  “Related Cases”).) The complaints are identical—the only difference is the name of the parties

  and the number of times the plaintiff visited the website. Each alleges “upon information and

  belief” that a company’s use of “session replay” software to “track” or “record” the plaintiff’s “use

  and interaction” with the company’s website violated Florida’s criminal wiretapping statute, which

  was first enacted in 1969—decades before the Internet became commonplace.

            Session replay technology is a data analytics tool that is widely used by companies to

  enhance the functionality and user experience of their websites—it does not collect user data for

  purposes of selling it. See Graham v. Noom, Inc., No. 20-cv-06903, 2021 WL 1312765, at *5

  (N.D. Cal. Apr. 8, 2021) (recognizing this distinction in dismissing wiretap claims and noting that

  session replay technology “provides a tool . . . that allows [a website] to record and analyze its

  own data in aid of [its] business”).1 Commercial businesses routinely license such technology

  from third party providers who centrally host the relevant software or code (as opposed to requiring



  1
      Except as noted, all citations and quotations are omitted, and all emphasis is added.

                                                    -1-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 4 of 23




  the user to obtain copies of the software and upload it to their systems). By hosting the software

  themselves, these third party vendors actually help their customers better protect the privacy of

  their website users by anonymizing the data or not collecting personal information at all.

         As set forth below, Plaintiff’s claims suffer from numerous fatal defects. First, the

  Complaint does not satisfy the Rule 8 pleading requirements because its barebones allegations are

  insufficient to even put Defendant on adequate notice of the claims against it. Indeed, Plaintiff

  fails to plead nearly all of the statutory elements, omitting any description whatsoever as to: (1)

  the timing of the alleged acquisition of Plaintiff’s communications; (2) the alleged content of the

  communications Defendant purportedly wiretapped; (3) how session replay software meets the

  FSCA’s definition of a wiretapping device; or (4) whether Defendant ever used the so-called

  content that it purportedly intercepted. Second, even if the Court were to overlook these threshold

  pleading defects (it should not), the Complaint fails to state a claim under the FSCA because

  Plaintiff fails to allege that the substance of any communication was recorded (or “intercepted”),

  and therefore, the allegedly captured information falls outside the scope of the statute. Third,

  Plaintiff assented to the Western Union Privacy Statement by visiting westernunion.com (the

  “Website”), and thus consented to the collection of data disclosed in that Statement.

         Finally, and perhaps most fundamentally, interpretation of the FSCA itself dictates

  dismissal. No published case has applied the FSCA to session replay technology, or indeed, to the

  Internet at all. Yet, Plaintiff asks this Court to interpret the FSCA so broadly that it would create

  criminal liability for nearly every website in the country simply for using this widely adopted

  technology. Federal and state courts in this State have already seen a flood of litigation against

  30+ companies for using this technology. This legal gambit finds no support in the statutory text,

  the law’s legislative history, or the fundamental policies underlying the role of the judiciary.




                                                  -2-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 5 of 23




  II.    FACTUAL BACKGROUND

         Plaintiff’s allegations regarding her interactions with the Website are identical to the

  allegations pled in the 30+ Related Cases filed by the same Plaintiffs’ counsel.2 (See ECF No. 4.)

  Specifically, Plaintiff alleges that she visited the Website “approximately” four times “over the

  past year.” (ECF No. 1-1 (“Compl.”) ¶ 11.) Plaintiff’s only allegations regarding those visits are,

  “upon information and belief,” that Western Union “utilized tracking, recording and/or ‘session

  replay’ software to contemporaneously intercept Plaintiff’s use and interaction with the website,

  including mouse clicks and movements, information inputted by Plaintiff, and/or pages and

  content viewed by Plaintiff,” and that Western Union recorded her location and the time and dates

  of her visits. (Id. ¶ 14.) Plaintiff claims she did not consent to any interception. (Id. ¶¶ 15-17.)

         Notably, Plaintiff does not plead any specific details about her interaction with the

  Website. For instance, she does not describe what (if any) information she may have input into

  the Website, what pages or content she viewed on the Website, whether and how this information

  was private, or how the alleged interception caused her any harm whatsoever.

         Based on these scant allegations, Plaintiff asserts a single count for violation of the FSCA

  under Sections 934.03(1)(a) and 934.03(1)(d), on behalf of herself and a putative class of all

  persons residing in Florida who visited the Website and whose electronic communications were

  purportedly intercepted by or on behalf of Western Union without their prior consent. (Id. ¶¶ 20,

  30–41.) She claims statutory damages of $100 a day for each day of violation or $1,000, whichever

  is higher. (Id. ¶ 39.) Plaintiff filed suit against Western Union on February 15, 2021 and Western

  Union timely removed to this Court on March 19, 2021. (ECF No. 1.)


  2
    Plaintiff’s claims also resemble a series of lawsuits recently filed by different plaintiffs’ counsel
  in other jurisdictions, primarily California. See, e.g., Graham, 2021 WL 1312765 (dismissing
  claims brought under California’s wiretapping statute); Javier v. Assurance IQ, LLC, No. 4:20-cv-
  02860, 2021 WL 940319 (N.D. Cal. Mar. 9, 2021) (same).


                                                   -3-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 6 of 23




  III.      LEGAL STANDARD

            A.     Pleading Standard

            “To survive a motion to dismiss, [] a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Barrett v. United States

  Postal Serv., No. 20-60156-CV, 2020 WL 2764265, at *1 (S.D. Fla. Feb. 10, 2020) (Altman, J.)

  (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Legal conclusions, though, “are not entitled

  to the assumption of truth.” Iqbal, 556 U.S. at 664. “Threadbare recitals of the elements of a cause

  of action, supported by mere conclusory statements, do not suffice.” Id. at 678. When plaintiffs

  “have not nudged their claims across the line from conceivable to plausible, their complaint must

  be dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

            B.     The FSCA

            Plaintiff alleges that Defendant violated two provisions of the FSCA. (Compl. ¶¶ 30–41.)

  Section 934.03(1)(a) makes it a crime to “[i]ntentionally intercept[], endeavor[] to intercept, or

  procure[] any other person to intercept or endeavor to intercept any wire, oral, or electronic

  communication.”        Fla. Stat. § 934.03(1)(a).      Under Section 934.03(1)(d), one may not

  “[i]ntentionally use[], or endeavor[] to use, the contents of any wire, oral, or electronic

  communication, knowing or having reason to know that the information was obtained through the

  interception of a wire, oral, or electronic communication in violation of [the FSCA].” Fla. Stat.

  § 934.03(1)(d). The FSCA defines “intercept” as “the aural or other acquisition of the contents

  of any wire, electronic, or oral communication through the use of any electronic, mechanical, or

  other device.” Fla. Stat. § 934.02(3).3 However, the statute does not apply if “all of the parties to

  the communications have given prior consent to such interception.” Fla. Stat. § 934.03(3)(d).



  3
      Several of these key terms are also defined, as discussed herein.


                                                   -4-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 7 of 23




  Finally, the FSCA “was modeled after the Federal Wiretap Act,” (the “ECPA”), and thus, “Florida

  follows federal courts as to the meaning of provisions after which Chapter 934 was modeled.”

  Minotty v. Baudo, 42 So. 3d 824, 831 (Fla. 4th DCA 2010).

  IV.    ARGUMENT

         A.      Plaintiff Fails to Meet the Rule 8(a) Pleading Standard

         Rule 8 requires only “a short and plain statement of the claim” to provide a defendant “fair

  notice of what the . . . claim is and the grounds upon which it rests.’” Am. Dental Ass’n v. Cigna

  Corp., 605 F.3d 1283, 1288 (11th Cir. 2010). Because Plaintiff brings suit under two separate

  provisions of the FSCA, she must meet Rule 8 as to each.             For her claim under Section

  934.03(1)(a), Plaintiff must plausibly allege that Western Union (1) intentionally; (2) acquired; (3)

  the contents; (4) of an electronic communication; (5) through the use of any electronic, mechanical,

  or other device that is not subject to exemption. See Fla. Stat. §§ 934.03(1)(a), 934.02(3). For her

  claim under Section 934.03(1)(d), Plaintiff must show the same five elements, and plead the

  additional sixth element that Western Union “used” the contents of such communication.

         The Complaint’s mere recitation of these statutory elements—without a single detail

  beyond how many times Plaintiff visited the Website—is insufficient. See Twombly, 550 U.S. at

  555 (“[A] plaintiff’s . . . formulaic recitation of the elements of a cause of action will not do.”);

  Sunbelt Rentals, Inc. v. Victor, 43 F. Supp. 3d 1025, 1031 (N.D. Cal. 2014) (dismissing ECPA

  claim after finding “this otherwise conclusory assertion” that defendant “intercepted” electronic

  communications to be insufficient). Here, the Complaint does not provide any detail about

  Plaintiff’s communications with the Website, how Western Union acquired the communications,

  or how the software acted as a device to intercept the content of those communications.

         As an initial matter, the various pleading defects here are further compounded by the fact

  that the already sparse allegations concerning Plaintiff’s visits to the Website are pled exclusively


                                                  -5-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 8 of 23




  “upon information and belief.”        (See Compl. ¶ 14.) “Conclusory allegations made upon

  information and belief are not entitled to a presumption of truth, and allegations stated upon

  information and belief that do not contain any factual support fail to meet the Twombly [Rule 8]

  standard.” Scott v. Experian Info. Sols., Inc., No. 18-CV-60178, 2018 WL 3360754, at *6 (S.D.

  Fla. June 29, 2018). See also Smith v. City of Sumiton, 578 F. App’x 933, 935 n.4 (11th Cir. 2014)

  (“[F]or purposes of a Rule 12(b)(6) motion to dismiss, we do not have to take as true allegations

  based merely ‘upon information and belief.’”). Because the entire Complaint is premised on an

  allegation made “upon information and belief” that lacks any factual support, it cannot survive a

  motion to dismiss.

         Setting this issue aside, the Complaint is also devoid of any well plead facts in support of

  its conclusory allegations regarding several of the statute’s essential elements:

         Failure to plead an in transit, contemporaneous acquisition. The FSCA requires that

  the acquisition of electronic communications be contemporaneous with transmission. See United

  States v. Steiger, 318 F.3d 1039, 1048–49 (11th Cir. 2003) (“[A] contemporaneous interception—

  i.e., an acquisition during ‘flight’—is required to implicate the [federal] Wiretap Act with respect

  to electronic communications.”); Konop v. Hawaiian Airlines, Inc., 302 F.3d 868, 878 (9th Cir.

  2002) (same); Steve Jackson Games, Inc. v. United States Secret Serv., 36 F.3d 457 (5th Cir. 1994)

  (same); Handley v. Wilson, No. 08-14444-CIV, 2010 WL 11607357, at *9 (S.D. Fla. Feb. 10,

  2010) (the FSCA requires that electronic communications be “intercepted during

  contemporaneous transmission”). “Indeed, under the narrow reading of the Wiretap Act we adopt

  from the Fifth and Ninth Circuits, very few seizures of electronic communications from computers

  will constitute ‘interceptions.’” Steiger, 318 F.3d at 1050.




                                                  -6-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 9 of 23




         Plaintiff’s single allusion to contemporaneity is conclusory and fails to meet the Rule 8(a)

  pleading standard. (See Compl. ¶ 14 (alleging that Defendant used “‘session replay’ software to

  contemporaneously intercept Plaintiff’s use and interaction with the website”).) Indeed, the

  Complaint does not provide even a cursory description of how the session replay software collects

  data, let alone that it does so while the communication is in transit. Courts have routinely

  dismissed wiretap claims in these instances. See, e.g., Denarii Sys., LLC v. Tellez, No. 11-22149-

  CIV, 2011 WL 13322664, at *7 (S.D. Fla. Oct. 14, 2011) (dismissing ECPA claim because

  plaintiffs did not adequately describe the system by which communications were intercepted, and

  therefore did not sufficiently plead in transit interception), report and recommendation adopted,

  2011 WL 13322666, at *1 (S.D. Fla. Nov. 18, 2011); Vasil v. Kiip, Inc., No. 16-CV-09937, 2018

  WL 1156328, at *4 (N.D. Ill. Mar. 5, 2018) (dismissing ECPA claim for failure to sufficiently

  allege interception in transit); In re Vizio Inc. Consumer Priv. Litig., 238 F. Supp. 3d 1204, 1228

  (C.D. Cal. 2017) (“conclusory allegation that [defendant] intercepted [] electronic communications

  ‘during transmission’” was insufficient). Plaintiff thus fails to allege that any data between herself

  and the Website was “acquired” in transit as required by the FSCA, and therefore her claims should

  be dismissed.

         Failure to describe the alleged content that was intercepted. To state any claim under

  the FSCA, Defendant must “intercept” the “content” of Plaintiff’s communication, i.e.,

  “information concerning the substance, purport, or meaning of that communication.” Fla. Stat.

  §§ 934.02(3), (7). Here, Plaintiff does not allege what substantive “content” Western Union

  intercepted. Indeed, she merely alleges in a conclusory fashion that Defendant violated the FSCA

  by intercepting her “interactions” with the Website, including her “mouse clicks and movements,

  information inputted by Plaintiff, and/or pages and content viewed by Plaintiff. . . . Plaintiff’s




                                                  -7-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 10 of 23




   location during the visits, as well as the time and dates of each visit.” (Compl. ¶ 14.) But, Plaintiff

   provides no further detail about these “interactions,” such as what (if any) pages or content she

   viewed, what information (if any) Plaintiff input into the Website, the substance of any allegedly

   intercepted communication, or whether all of this information was collected for every class

   member.4 These deficiencies not only fail to meet a required element under the FSCA, but make

   it nearly impossible for Defendant to meaningfully defend itself, for instance, by enabling

   Defendant to cite applicable law regarding whether information input by Plaintiff qualifies as

   “content.” Accordingly, Plaintiff has not carried her burden under Rule 8 and, her claim should

   be dismissed for failing to allege “content.” See Twombly, 550 U.S. at 545.

             Failure to allege that Session Replay Technology is a “device.” To state a claim under

   the FSCA, Plaintiff must allege that the interceptions occur “through the use of any electronic,

   mechanical, or other device.” Fla. Stat. § 934.02(3). “Electronic, mechanical, or other device” is

   defined in part as “any device or apparatus which can be used to intercept a wire, electronic, or

   oral communication . . . .” Fla. Stat. § 934.02(4). The Complaint does not allege that Defendant

   used any device, let alone mention how that device can be used to intercept a communication

   “during ‘flight.’” See Steiger, 318 F.3d at 1048–49. Without these allegations, Defendant is left

   to guess what “device” it used to implicate the FSCA, and if so, whether it qualifies for any of the

   exceptions contemplated by the statute. See Fla. Stat. §§ 934.02(4)(a)(1), (a)(2).

             Plaintiff cannot salvage her pleading failure here by the vague allegation that “Defendant

   utilized tracking, recording and/or ‘session replay’ software.” (See Compl. ¶ 14). Numerous

   courts have found that non-tangible computer processes such as software are not “devices” under

   the wiretap statutes. See, e.g., Potter v. Havlicek, No. 3:06-CV-211, 2008 WL 2556723, at *8



   4
       Plaintiff’s use of the “and/or” conjunction highlights the deficiencies of these allegations.


                                                      -8-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 11 of 23




   (S.D. Ohio June 23, 2008) (dismissing federal wiretap claim because “the word ‘device’ does not

   encompass software”); Ideal Aerosmith, Inc. v. Acutronic USA, Inc., No. 07-1029, 2007 WL

   4394447, at *4 (E.D. Pa. Dec. 13, 2007) (“The drive or server on which an e-mail is received does

   not constitute a device for purposes of the Wiretap Act.”). Accordingly, the Complaint should be

   dismissed for failure to allege the essential element of interception through a “device.”

          Failure to allege use. Plaintiff purports to bring a claim under Section 934.03(1)(d) of the

   FSCA, which makes it illegal to “use” the allegedly intercepted electronic communication. Yet,

   she fails to allege how (if at all) Defendant used any intercepted communications. Rather, Plaintiff

   merely states that “Defendant violated § 934.03(1)(d) of the FSCA by using the unlawfully

   intercepted electronic communications.” (Compl. ¶ 37.) Such “threadbare recitals” are insufficient

   under Rule 8(a) and again do not pass muster under Iqbal. 556 U.S. at 663. Plaintiff’s Section

   934.03(1)(d) claim should be dismissed for failure to allege “use.”

          Failure to allege future use. Finally, Plaintiff’s claim for injunctive relief should also be

   dismissed for failure to allege any intent to use the Website in the future. See Graham, 2021 WL

   1312765, at *8.

          B.      Plaintiff Fails to State a Claim Under Rule 12(b)(6)

          1.      The Information Allegedly Intercepted Does Not Qualify as “Content” Under
                  the FSCA.

          Even if the Complaint could survive these threshold pleading deficiencies (it cannot), it is

   incurably defective under Rule 12(b)(6). That is because none of the electronic communications

   allegedly intercepted by Defendant—to the extent Plaintiff’s allegations are decipherable at all—

   could qualify as “content” under the FSCA. “Content” is defined as “any information concerning




                                                  -9-
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 12 of 23




   the substance, purport, or meaning of that communication.” Fla. Stat. § 934.02(7).5 But not all

   electronic communications reveal “content.” Indeed, numerous courts interpreting ECPA and the

   SCA distinguish between “a record or other information pertaining to a . . . customer” (record

   information), and the substantive content of the communication itself. See In re Zynga Priv. Litig.,

   750 F.3d 1098, 1106 (9th Cir. 2014) (“the term ‘contents’ refers to the intended message conveyed

   by the communication, and does not include record information”). Here, Plaintiff alleges that

   Western Union intercepted (1) her mouse clicks and movements, (2) the pages and content she

   viewed, (3) her location during the visits, (4) the time and dates of each visit, and (5) information

   that she input. (Compl. ¶ 14.) Even were this Court to credit Plaintiff’s conclusory allegations

   that Western Union received such information, none of it qualifies as “content” under the FSCA,

   as none of it reveals the substance of a communication.

          Mouse clicks and movements/pages and content viewed. This type of information does

   not convey the meaning of any communication. In fact, it is the electronic analogue to record

   information Western Union could have received via an in-store security camera at a brick-and-

   mortar store. The court in Minotty confronted this situation and found no violation of the statute

   where hidden security cameras were installed at certain doctors’ offices and recorded footage of

   the doctors alone and with their patients. 42 So. 3d at 828, 830–32. The Minotty court concluded

   that these silent surveillance videos of the doctors’ physical conduct did not capture “content” as

   defined by the FSCA, because they did “not convey the substance of a particular communication.”

   Id. at 830 (emphasis in original). Likewise, recording mouse clicks and movements through

   various web pages that display content are nothing more than tracking movements through a



   5
     The ECPA and its counterpart, the Stored Communications Act (“SCA”) define “contents”
   identically to the FSCA. See 18 U.S.C. §§ 2510(8), 2711(1) (content “includes any information
   concerning the substance, purport, or meaning of that communication”).


                                                  - 10 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 13 of 23




   doctor’s office or a retail store. See In re Zynga, 750 F.3d at 1107–09 (the webpage a user views

   is akin to an address and does not constitute “content”).

          Location.    Court have similarly and consistently held that address and geolocation

   information are not considered “content.” See, e.g., Svenson v. Google Inc., 65 F. Supp. 3d 717,

   729 (N.D. Cal. 2014) (physical address is non-content record information); Cousineau v. Microsoft

   Corp., 992 F. Supp. 2d 1116, 1127 (W.D. Wash. 2012) (geolocation data does not constitute

   “content” under ECPA); In re iPhone Application Litig., 844 F. Supp. 2d 1040, 1061–62 (N.D.

   Cal. 2012) (automatically generated geolocation data is not “content” under ECPA).

          Time and date of the visit. Courts have long viewed such information to be non-content

   record information. See, e.g., United States v. Reed, 575 F.3d 900, 914–17 (9th Cir. 2009) (a

   telephone call’s “origination, length and time” is “record” information under ECPA). The

   electronic context is no different. See, e.g., McCoy v. Alphabet, Inc., No. 20-cv-05427, 2021 WL

   405816, at *13–14 (N.D. Cal. Feb. 2, 2021) (data collected on when and how often a smartphone

   user opens and runs certain apps and the amount of time spent on those apps is not “content” under

   California’s wiretapping law (“CIPA”)).6 Moreover, this information is again analogous to that

   which would have been acquired had Plaintiff shopped in-store. See Minotty, 42 So. 3d at 830–

   32.

          Information input. Because Plaintiff fails to allege what precise information she input

   into the Website, if any (which is an independent basis for dismissal), Defendant is again left to

   guess whether it constitutes “content” under the FSCA. However, many types of information that




   6
    “The analysis for a violation of CIPA is the same as that under the federal Wiretap Act.” Brodsky
   v. Apple Inc., No. 19-CV-00712, 2019 WL 4141936, at *6 (N.D. Cal. Aug. 30, 2019).


                                                  - 11 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 14 of 23




   are commonly input on websites are deemed non-substantive and outside the purview of the

   wiretap statutes, such as:

          •    Dialed phone numbers. See P.J. v. State, 453 So. 2d 470, 472 (Fla. 2d DCA 1984) and
               Armstrong v. S. Bell Tel. & Tel. Co., 366 So. 2d 88, 89 (Fla. 1st DCA 1979) (phone
               number is not “content” under FSCA);

          •    Name, address, and email address. See In re Zynga, 750 F.3d at 1107–09 (username
               and webpage address do not constitute “content” under ECPA); Svenson, 65 F. Supp.
               3d at 729 (name, email address, Google account name, address, and telephone number
               do not constitute “content” under SCA); Obodai v. Indeed, Inc., No. 13-80027-MISC,
               2013 WL 1191267, at *3 (N.D. Cal. Mar. 21, 2013) (information input when a user
               creates a Gmail accountt does not constitute “content” under SCA);

          •    Usernames and passwords. See Brodsky, 2019 WL 4141936, at *6–7 (“login
               activities,” including user names and passwords, are not content under CIPA); In re
               Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1083–84 (N.D. Cal. 2015) (usernames and
               passwords are not “content” under ECPA).7

          Moreover, the statutory text supports rejecting the foregoing categories of information as

   “content.” The 1988 amendment adding “electronic communications” to the FSCA specifically

   excluded “[a]ny communication from an electronic or mechanical device which permits the

   tracking of the movement of a person or an object. . . .” Fla. Stat. § 934.02(12)(c). Thus, the plain

   language of the statute exempts the very same “tracking” that allegedly gives rise to this lawsuit.

          2.      The FSCA Does Not Apply Because Plaintiff Impliedly Consented to the
                  Alleged Interception of Data.

          Assuming, arguendo, that the FSCA applies to Plaintiff’s interactions with the Website (it

   does not), and that Plaintiff has otherwise stated a plausible claim for relief (she has not), the



   7
     Plaintiff’s reliance on O’Brien v. O’Brien, 899 So.2d 1133 (Fla. 5th DCA 2005) is unavailing.
   (Compl. ¶ 2.) In that case, plaintiff’s wife installed spyware on her husband’s computer, which
   secretly captured “all chat conversations, instant messages, e-mails sent and received, and the
   websites visited by the user of the computer.” O’Brien, 899 So.2d at 1134. In other words, the
   spyware captured the substance of her husband’s communications. Id. That is far cry from this
   case, as Plaintiff fails to allege that she had any substantive communication on the Website, or that
   any such communication was recorded. Further, the tracking in O’Brien extended to all website
   browsing activity, as opposed to the alleged tracking here, which is limited to one website.


                                                  - 12 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 15 of 23




   Complaint must be dismissed because Plaintiff consented to the alleged interception. Interception

   is “lawful” where “all of the parties to the communication have given prior consent to such

   interception.” Fla. Stat. § 934.03(3)(d). Under the FSCA, consent need not be express but may

   be implied in fact based on whether the surrounding circumstances demonstrate that the recorded

   party knew of the recording. Cf. Levin v. Red Rock Fin. Servs., LLC, No. 70006, 133 Nev. 1043,

   2017 WL 519414, at *1 (Nev. App. 2017) (interpreting the FSCA); see also In re Yahoo Mail

   Litig., 7 F. Supp. 3d 1016, 1028 (N.D. Cal. 2014) (“Consent to an interception under the [federal]

   Wiretap Act may be either explicit or implied, but it must be actual.”). Despite Plaintiff’s assertion

   to the contrary (Compl. ¶ 15), the facts alleged here show that Plaintiff did, in fact, consent.

          By using, interacting with, and allegedly typing information into the Website (id. ¶ 14),

   Plaintiff consented to the alleged interception, or recording, of that information by the Website or

   its SaaS (software as a service) providers. Indeed, many courts interpreting analogous two-party

   consent wiretapping statutes have found that conducting certain online activities inherently gives

   the receiving party consent to intercept (or record) the sender’s communications. See, e.g., State

   v. Lott, 879 A.2d 1167, 1172 (N.H. 2005) (finding that sender of email and instant messages gave

   implied consent to their interception because recording is a “necessary” part of these technologies);

   State v. Townsend, 57 P.3d 255, 260–62 (Wash. 2002) (finding the same, because any sender of

   an online communication “anticipates that it will be recorded” and understands that “computers

   are, among other things, a message recording device”). A Pennsylvania court put it best:

          This situation is unlike one in which a party is engaging in a conversation over the
          telephone. While engaging in a conversation over the telephone, a party would have
          no reason to believe that the other party was taping the conversation. Any
          reasonably intelligent person, savvy enough to be using the Internet, however,
          would be aware of the fact that messages are received in a recorded format, by
          their very nature, and can be downloaded or printed by the party receiving the
          message. By the very act of sending a communication over the Internet, the party
          expressly consents to the recording of the message.



                                                   - 13 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 16 of 23




   Commonwealth v. Proetto, 771 A.2d 823, 829 (Pa. Super. Ct. 2001), aff’d, 837 A.2d 1163 (Pa.

   2003); see also State v. Glant, 13 Wash. App. 2d 356, 364–67 (Wash Ct. App. 2020) (applying

   Townsend to find implied consent). The same reasoning applies here. Thus, the Complaint should

   be dismissed because all parties consented to the alleged recording.

          Moreover, Plaintiff impliedly consented to the collection of her data by visiting the

   Website—which links to the Western Union Privacy Statement and Terms & Conditions8 at the

   bottom of the Website—“approximately 4 times” in the year prior to filing her Complaint (see

   Compl. ¶ 11). See Townsend, 57 P.3d at 261–62 (inferring consent to the privacy policy by the

   individual’s familiarity with the technology).        Likewise here, the Western Union Privacy

   Statement in effect when Plaintiff claims to have visited the Website explicitly disclosed the

   following:

          •     PERSONAL INFORMATION WESTERN UNION COLLECTS: When you use our
                services, contact us, access our websites or applications or join our loyalty programs
                (collectively, the “Services”), we collect personal information about you and may use
                it along with other information collected or generated during our relationship with you.
                We collect different types of personal information relating to you, which may
                include . . . Technical information, including the host from which you access the
                Internet, your IP address or device advertising ID, geolocation if enabled, information
                about your device (such as device properties, settings, applications, biometric data (e.g.,
                Touch ID/Fingerprint to verify your identity) storage and usage information), mobile
                application, browser and operating system software, social profile and network
                information, the date and time you access our websites and the address of the site from
                which you linked to our website when you visit us. . . .

          •     HOW WESTERN UNION COLLECTS PERSONAL INFORMATION: Western
                Union collects your personal information in several ways:

                ...




   8
     The Western Union Terms & Conditions in turn incorporate the Privacy Statement. By
   continuing to use the Website (four times), Plaintiff consented to these terms.


                                                    - 14 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 17 of 23




                    o Through online forms, registrations for loyalty and rewards programs or
                      competitions, and other online Services we offer (some of which may be
                      managed by third parties on behalf of Western Union);

              ...

                    o Through automated means such as communications protocols, e-mail
                      communications and cookies or similar INTERNET TECHNOLOGIES;

              ....

          •   INTERNET TECHNOLOGIES: We use internet technologies like cookies, tags and
              web beacons on our websites, in mobile applications or when you visit a third-party
              website for which Western Union provides online Services . . . .

   (Exhibit A.9) Plaintiff was thus expressly on notice of the very same tracking and collection

   practices she now complains of and consented to these practices when she engaged with the

   Website. Where a website’s privacy statement discloses data collection, and the user is bound by

   the terms, consent is inferred. See Smith v. Facebook, Inc., 745 F. App’x 8, at *8–9 (Mem) (9th

   Cir. 2018) (finding that plaintiff knowingly authorized Facebook’s practice—disclosed in its




   9
     This Court may consider the Privacy Statement without converting this Motion into a motion for
   summary judgment. Indeed, the Complaint explicitly cites to the Website, which incorporates the
   Terms & Conditions and Privacy Statement at issue. Moreover, because “consent” is an essential
   element of the FSCA, it is central to her claim. Thus, Exhibit A should be incorporated by
   reference in the Complaint. Finally, the Privacy Statement is properly subject to judicial notice,
   as a document appearing on a public website. Defendant does not seek judicial notice of the truth
   of assertions therein—simply the fact that it makes representations about data collection from
   website visitors that may have informed those visitors’ consent. See Day v. Taylor, 400 F.3d 1272,
   1276 (11th Cir. 2005) (“[A] document need not be physically attached to a pleading to be
   incorporated by reference into it; if the document’s contents are alleged in a complaint and no
   party questions those contents, we may consider such a document provided it meets the centrality
   requirement[.]”); Aning v. Fannie Mae, 754 F. App’x 816, 818 (11th Cir. 2018) (“A district court
   may consider documents attached to a motion to dismiss without converting it into a motion for
   summary judgment if the documents are central to the plaintiff’s claims and are undisputed.”);
   Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1277-78 (taking judicial notice of documents “for
   the purpose of determining what statements the documents contain and not to prove the truth of
   the documents’ contents”); In re Methyl Tertiary Butyl Ether “MTBE” Prods. Liability Litig., 2013
   WL 6869410, at *3 (S.D.N.Y. 2013) (“[I]t is generally proper to take judicial notice of articles and
   websites published on the Internet.”).


                                                  - 15 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 18 of 23




   Terms and Policies—of “collecting its users’ data from third-party sites” and thereby consented to

   it). Accordingly, for this reason as well, her Complaint must be dismissed.

           3.      Canons of Statutory Construction Warrant Dismissal of Plaintiff’s FSCA
                   Claim.

           To the extent there is any ambiguity as to the scope of conduct prohibited under the FSCA,

   the Court should look to canons of statutory construction. “Legislative intent is the polestar that

   guides a court’s statutory construction analysis . . . . In attempting to discern legislative intent, we

   first look to the actual language used in the statute . . . . If the statutory language is unclear, we

   apply rules of statutory construction and explore legislative history to determine legislative intent.”

   Bautista v. State, 863 So. 2d 1180, 1185 (Fla. 2003). As discussed above, the FSCA’s plain

   language and legislative intent make clear that the FSCA does not and should not apply to the

   conduct alleged here. Moreover, under the rule of lenity, this Court should interpret any ambiguity

   in favor of Defendant. See State v. Weeks, 202 So. 3d 1, 9 (Fla. 2016).

           a.      The legislative purpose makes clear that the FSCA does not apply.

           The Florida Supreme Court as well as the Florida Court of Appeals have explained that the

   FSCA was enacted to protect individuals’ reasonable expectations of privacy. “Enactment of [the

   Statute] connotes a policy decision by the Florida legislature to allow each party to a conversation

   to have an expectation of privacy from interception by another party to the conversation.” O’Brien,

   899 So. 2d at 1135. “The purpose of the [FSCA] is to protect every person’s right to privacy and

   to prevent the pernicious effect on all citizens who would otherwise feel insecure from intrusion

   into their private conversations and communications.” Id. Thus, this Court should interpret the

   statute to apply only in instances where an individual has a reasonable expectation of privacy to

   effectuate the purpose of the FSCA. To offer a broader interpretation would extend the statute to

   situations that the Legislature did not intend. See Snow v. DirecTV, Inc., 450 F.3d 1314, 1321



                                                    - 16 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 19 of 23




   (11th Cir. 2006) (finding a narrower reading of the SCA to be consistent with congressional intent

   where a broad reading would open “the floodgates of litigation” to nearly every user of the

   Internet); ACA Int’l v. Fed. Commc’ns Comm’n, 885 F.3d 687, 698 (D.C. Cir. 2018) (narrowly

   interpreting the Telephone Consumer Protection Act where an expansive view would be

   incompatible with the legislative purpose).

          Here, Plaintiff makes a conclusory claim that she and other class members “had an

   expectation of privacy during their visits to Defendant’s website, which Defendant violated by

   intercepting their electronic communications with the website.” (Compl. ¶ 38.) Notably, Plaintiff

   does not allege that the information she input on the Website was disseminated to any third party.

   Nor does Plaintiff plead any facts to show that her subjective expectation that her communications

   would remain private from Western Union was reasonable given that she voluntarily input

   information on to its website. See, e.g., In re Yahoo Mail Litig., 7 F. Supp. 3d at 1039 (no

   reasonable expectation of privacy where the plaintiff did not allege facts about the contents and

   circumstances surrounding the electronic communication at issue).

          Indeed, Plaintiff’s allegations here are particularly deficient, given that there is no

   automatic presumption of a “‘legally protected privacy interest and reasonable expectation of

   privacy’ in electronic messages, ‘in general.’” Sunbelt Rentals, 43 F. Supp. 3d at 1035. “Rather,

   a privacy interest can exist, if at all, only with respect to the content of those communications.”

   Id. (emphasis in original). As explained above, supra Section IV.B.1, the types of information

   Plaintiff claims were “intercepted” by Defendant do not qualify as content and are more akin to

   to/from addresses or IP addresses that are incidental to Plaintiff’s interaction with the Website.

   Consistent with this reasoning, Defendant is aware of no published case applying the FSCA to

   non-substantive user activities on the Internet.




                                                  - 17 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 20 of 23




          Similarly, as discussed supra Section IV.B.2, Plaintiff can claim no reasonable expectation

   of privacy here, where the nature of the medium makes recording implicit and she was on notice

   from Western Union’s Privacy Statement that her interactions with the Website were being

   recorded. See Commonwealth v. Diego, 119 A.3d 370, 377 (Pa. Super. Ct. 2015) (noting that an

   individual sending a text message has no reasonable expectation of privacy because the “very

   nature” of the technology gives them notice that the communication will automatically be

   recorded.) As Plaintiff cannot show a reasonable expectation of privacy, and thus applicability of

   the FSCA, the Court should dismiss Plaintiff’s FSCA claim.

          b.      The Rule of Lenity instructs that the FSCA should not be construed so
                  broadly.

          The sweeping statutory interpretation Plaintiff invites this Court to adopt violates another

   canon of statutory construction: the Rule of Lenity. That doctrine forms “a ‘fundamental tenet of

   Florida law regarding the construction of criminal statutes, which weighs in favor of the

   defendant.’” Weeks, 202 So. 3d at 8 (quoting Polite v. State, 973 So. 2d 1107, 1112 (Fla. 2007)).

   It requires that “[a]ny ambiguity or situations in which statutory language is susceptible to differing

   constructions must be resolved in favor of the person charged with an offense.” Id. at 9 (quoting

   State v. Byars, 823 So. 2d 740, 742 (Fla. 2002)). The Rule of Lenity exists for two fundamental

   reasons—first, “because of the seriousness of criminal penalties”; and second, because “a fair

   warning should be given to the world in language that the common world will understand, of what

   the law intends to do if a certain line is passed.” United States v. Bass, 404 U.S. 336, 348 (1971).

   Here, Plaintiff alleges no harm whatsoever, and yet seeks to hold Defendant liable under a criminal

   statute that imposes severe civil penalties of $1,000 per putative class member (see Compl. ¶ 39)

   that are punitive in nature. As discussed above, it is ambiguous at best whether the FSCA applies

   to Defendant’s alleged interception of the electronic communications at issue here. See United



                                                   - 18 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 21 of 23




   States v. Hochman, 809 F. Supp. 202, 204–05, 208 (E.D.N.Y. 1992) (finding it ambiguous whether

   “satellite cable programming” are “electronic communications” under ECPA, and granting motion

   to dismiss because the Court “cannot with confidence conclude that the Wiretap Law sanctioned

   [defendant’s] conduct”). The Court should apply the Rule of Lenity to resolve the FSCA’s

   ambiguity in favor of Defendant.

           c.      The judiciary should defer to the Florida Legislature.

           Plaintiff asks this Court to read the FSCA so broadly that it would criminalize tools that

   are fundamental to how the Internet currently functions. Such an expansion is contrary to the

   judiciary’s role in statutory interpretation. See Harris v. Garner, 216 F.3d 970, 976 (11th Cir.

   2000) (en banc) (“We will not do to the statutory language what Congress did not do with it,

   because the role of the judicial branch is to apply statutory language, not to rewrite it.”). In addition

   to the legislative purpose of the FSCA itself, the actions of today’s Florida Legislature suggest that

   such an expansion would be improper. Though not law yet, there are two bills which seek to

   safeguard consumer privacy (like that allegedly at issue here), currently pending in the Florida

   Legislature. Specifically, S.B. 1734, 2021 Leg. Reg. Sess. (Fl 2021) and H.B. 969, 2021 Leg. Reg.

   Sess. (Fl 2021) provide consumers the ability to opt-out of information sharing, and create a private

   right of action for consumers whose personal information is shared without authorization. Because

   the Legislature is already contemplating such issues, and clearly distinguishing them from the

   statutes currently in place, this Court should avoid expanding the definition of “contents” in the

   FSCA and instead defer to the Legislature. See State v. Dade Cnty. By Bd. of Cnty. Comm’rs,

   Dade Cnty. Port Auth., 210 So.2d 200, 203 (Fla. 1968) (“It would be presumptuous and most

   improper for us to invade the prerogative of the Legislature.”).




                                                    - 19 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 22 of 23




   V.     CONCLUSION

          For the foregoing reasons, the Court should grant Western Union’s Motion and dismiss the

   Complaint with prejudice, as any amendment would be futile, and grant such other and further

   relief the Court deems just and proper.




   Date: April 15, 2021                       Respectfully submitted,

                                             STUMPHAUZER FOSLID SLOMAN
                                             ROSS & KOLAYA, PLLC
                                             Two South Biscayne Boulevard, Suite 1600
                                             Miami, FL 33131
                                             Telephone: (305) 614-1400
                                             Facsimile: (305)614-1425

                                             /s/ Ian M. Ross
                                             IAN M. ROSS
                                             Florida Bar No. 091214
                                             iross@sfslaw.com
                                             JORGE A. PEREZ SANTIAGO
                                             Florida Bar No. 91915
                                             jperezsantiago@sfslaw.com
                                             electronicservice@sfslaw.com

                                             COOLEY LLP

                                             /s/ Kyle C. Wong
                                             KYLE C. WONG
                                             (California State Bar No. 116127)
                                             (admitted pro hac vice)
                                             101 California Street, 5th Floor
                                             San Francisco, CA 94111-5800
                                             Telephone:     +1 415 693 2000
                                             Facsimile:     +1 415 693 2222
                                             Email: kwong@cooley.com

                                             Attorneys for Western Union Holdings, Inc.




                                               - 20 -
Case 0:21-cv-60616-RKA Document 13 Entered on FLSD Docket 04/15/2021 Page 23 of 23




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 15th day of April, 2021, I electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system, causing a copy of the foregoing

   document to be served on all counsel of record via Notice of Electronic Filing.

                                                          /s/ Ian M. Ross
                                                              IAN M. ROSS



                                           SERVICE LIST

   SHAMIS & GENTILE, P.A.                                  EDELSBERG LAW, PA
   Andrew J. Shamis                                        Scott Edelsberg, Esq.
   Garrett O. Berg                                         20900 NE 30th Avenue
   14 NE 1st Avenue, Suite 400                             Suite 417
   Miami, FL 33132                                         Aventura, FL 33180
   Telephone: (305) 479-2299                               Telephone: (305) 975-3320
   ashamis@shamisgentile.com                               scott@edelsberglaw.com
   gberg@shamisgentile.com


   HIRALDO P.A.
   Manuel S. Hiraldo, Esq.
   mhiraldo@hiraldolaw.com
   401 E. Las Olas Boulevard
   Suite 1400
   Fort Lauderdale, Florida 33301
    (954) 400-4713

   Counsel for Plaintiff Natalie Perez




                                                 - 21 -
